 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
       MOUSA AL MAHA BASHEER,                           Case No. 1:18-cv-00585-JDP
10
                        Petitioner,                     FINDINGS AND RECOMMENDATIONS
11                                                      TO GRANT RESPONDENT’S MOTION TO
             v.                                         DISMISS
12
       DAVID W. JENNINGS, et al.,                       ECF No. 12
13
                        Respondent.                     OBJECTIONS, IF ANY, DUE IN 14 DAYS
14
                                                        ORDER DIRECTING CLERK OF COURT
15                                                      TO ASSIGN DISTRICT JUDGE

16

17          Petitioner Mousa Al Maha Basheer filed a petition for a writ of habeas corpus under 28

18 U.S.C. § 2241 while detained by the U.S. Bureau of Immigration and Customs Enforcement

19 (“ICE”). ECF No. 1. This court issued an order requiring respondent to file a response to the
20 petition. ECF No. 11.

21          Respondent has filed a response that included a motion to dismiss the petition for

22 mootness. ECF No. 12. Respondents state that petitioner has been removed and is no longer in

23 detention. See id. at 1. In support of this contention, respondent has submitted a declaration by

24 Deportation Officer Robert Dutra. See ECF No. 12-1. Petitioner has not responded to the

25 motion to dismiss, and case filings have been returned to the court as undeliverable.

26          For these reasons:

27          1. The clerk of the court is directed to randomly assign a district judge to this case;

28          2. Respondent is directed to mail a copy of these findings and recommendations to


                                                    1
 1               petitioner at his last known address; and

 2            3. It is recommended that:

 3                   a. respondent’s motion to dismiss, ECF No. 12, be granted;

 4                   b. the petition for writ of habeas corpus, ECF No. 1, be denied as moot; and

 5                   c. the clerk be directed to close this case.

 6            These findings and recommendations will be submitted to the U.S. district judge

 7 assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 8 (14) days of service of these findings and recommendations, plaintiff may file written

 9 objections with the court. If plaintiff files such objections, he should do so in a document

10 captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is

11 advised that failure to file objections within the specified time may result in the waiver of rights

12 on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.

13 Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16
     Dated:    October 11, 2018
17                                                        UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                      2
